                                         Case 3:14-cv-03544-WHO Document 126 Filed 12/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MARLENE HENDERSON, et al.,
                                   7                                                           Case No. 14-cv-03544-WHO
                                                         Plaintiffs,
                                   8
                                                  v.                                           ORDER OF DISMISSAL UPON
                                   9                                                           SETTLEMENT
                                         COUNTY OF SANTA CRUZ, et al.,
                                  10                                                           Re: Dkt. No. 125
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by and through their counsel, have advised the Court that they have
                                  14
                                       agreed to a settlement. The settlement was recently approved by the County of Santa Cruz Board of
                                  15
                                       Supervisors.
                                  16
                                               IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any hearings
                                  17
                                       scheduled in this matter are VACATED. It is further ordered that if any party certifies to this Court,
                                  18
                                       with proper notice to opposing counsel within sixty (60) days from the date below, that settlement has
                                  19

                                  20   not in fact occurred, this order shall be vacated and this cause shall be restored to the calendar for

                                  21   further proceedings. IT IS SO ORDERED.

                                  22
                                       Dated: December 2, 2020
                                  23
                                                                                           ______________________________________
                                  24                                                       WILLIAM H. ORRICK
                                                                                           United States District Judge
                                  25

                                  26
                                  27

                                  28
